DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 06/22/2021 has been considered and entered.  Claims 1, 4, 11, 14, 15, 17 and 19 have been amended, claim 7 has been canceled, claims 13-21 have been withdrawn, and claim 27 has been newly added.  Therefore, claims 1-6, 8-12 and 22-27 are now pending in the present application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims1-3 and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of copending Application No. 16/196,951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 and 4-12 of copending Application No. 16/196,951 discloses the same disk brake structures as recited in the claims of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2005/0284710 A1) in view of Plantan et al. (US 8,544,614 B1).
Regarding claims 1 and 27, Roberts et al. discloses a disk brake (fig. 1) for a vehicle, comprising: 
a brake caliper (12) which engages over a brake disk (24), is designed as a sliding caliper (note [0030]), and is arranged on a positionally fixed brake carrier (14 in fig. 2) with horns (40, 41), guide contours (42, 43) and bridge (38), the brake caliper including an application device for applying the brake (note [0029]); and 
two brake pads (30 and 32 and note [0031]) which each have a pad carrier (46) and a friction pad (48) fastened to the pad carrier (14) and of which one, as an application-side brake pad (30), is pressible by way of the application device against the brake disk on one side of the brake disk and of which the other, as a reaction-side brake pad (32), is arranged on the opposite side of the brake disk, the application-side brake pad being inserted into a pad slot of the brake carrier and the reaction-side brake pad being inserted onto another pad slot of the brake carrier or the brake caliper, wherein 
the brake caliper (12) has a central caliper opening over the brake disk (24), through which caliper opening the two brake pads are insertable into the respective pad slot of the brake carrier (note [0031]), 
a hold-down clip (50) is provided which is configured to radially secure only the reaction-side brake pad (32) in its pad slot in the brake carrier, wherein the hold-down clip is, with its end averted from the brake pad, held on the brake caliper (note [0035]). 
Roberts et al. discloses all claimed limitations as set forth above but fails to disclose the application-side brake pad is secured radially in the brake carrier in its pad slot by way of a form fit as recited in the claim.  However, Plantan et al. discloses a disk brake system (figs. 1-6) comprising at least two brake pads (6), each brake pad having pad retaining features (16) to be 
Re-claim 3, Roberts et al. discloses the hold-down clip (50) engages into the reaction-side brake pad (32).
Re-claim 4, Roberts et al. discloses the hold-down clip (50) engages over the one brake pad entirely or partially axially parallel with respect to the brake disk.
Re-claim 5, Roberts et al. discloses the hold-down clip (50) is, with its end averted from the reaction-side brake pad (32) to be secured radially, held releasably on the brake caliper.
Re-claim 12, Roberts et al. discloses the hold-down clip (50) is releasably or non-releasably fastened to the brake caliper or is formed in one piece therewith.

Claims 2 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2005/0284710 A1) in view of Plantan et al. (US 8,544,614 B1), and further in view of Claverie (US 4,699,255).
Regarding claim 2, the modified brake system of Roberts et al. discloses all claimed limitations as set forth above including the application-side brake pad (30) has a pad spring which is secured on the application-side brake pad (note the spring not numbered shown in fig. 22 on top of the application side pad adjacent to the member 316’) but fails to disclose the spring ends which lie resiliently on brake carrier horns of the brake carrier.  However, Claverie discloses a disk brake system (note figs. 1-2) comprising an application-side pad (14) having a pad spring (64) with ends (72 and 74) lie resiliently on brake carrier horns (76 and 78).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spring of Roberts et al. to have the spring ends resiliently lie resiliently on brake 
Regarding claims 22 and 26, the modified brake system of Roberts et al. discloses a brake pad set (30 and 32) comprising: 
a reaction-side brake pad (32); and 
an application-side brake pad (30), wherein the application-side brake pad is secured radially in a brake carrier by way of at least one form-fit element on a pad carrier and has a pad spring which is secured on the application-side brake pad (note the spring not numbered shown in fig. 22 on top of the application side pad adjacent to the member 316’), and 
the reaction-side brake pad (32) is designed for interacting with a hold-down clip (50), which is designed such that it radially secures only one of two of the two brake pads in its pad slot on a disk brake (note fig. 1).
Roberts et al. discloses all claimed limitations as set forth above but fails to disclose the spring ends which lie resiliently on brake carrier horns of the brake carrier.  However, Claverie discloses a disk brake system (note figs. 1-2) comprising an application-side pad (14) having a pad spring (64) with ends (72 and 74) lie resiliently on brake carrier horns (76 and 78).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spring of Roberts et al. to have the spring ends resiliently lie resiliently on brake carrier horns as taught by Claverie will allow the axial frictional forces of the pad to be balanced relative to the thrust axis of the brake actuator and thus to avoid any tilting owing to the thrust of the latter (note col. 2, lines 3-6 of Claverie).   
Re-claim 23, the modified brake system of Roberts et al. discloses the application-side brake pad (30) is secured radially in the brake carrier by way of projections on the pad carrier.
Re-claim 24, the modified brake system of Roberts et al. discloses the brake pad set is designed as a structural unit with a hold-down clip (50), which is designed such that it radially secures only one of the two brake pads in its pad slot on a disk brake (note fig. 1).
Re-claim 25, the modified brake system of Roberts et al. discloses the hold-down clip (50) is fixed to the reaction-side brake pad (32) or engages over or engages into the reaction-side brake pad.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2005/0284710 A1) in view of Plantan et al. (US 8,544,614 B1), and further in view of Klement et al. (US 7,837,015 B2).
Regarding claim 6, the modified brake system of Roberts et al. all claimed limitations as set forth above but fails to disclose including the hold-down clip (50) but fails to disclose the hold-down clip to be non-releasably fixed to a part of the reaction-side brake pad to be secured radially as claimed.  However, Klement et al. discloses a holding device (5) having a slot (21) where a cover (20) passed through and connected to a holding spring (4) as an unit for a brake pad (note fig. 1 and col. 4, lines 33-42).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the holding device and the spring of Roberts et al. to have the hold-down clip to be non-releasably fixed to a part of the reaction-side brake pad to be secured radially as taught by Klement et al. will allow easy installation of the spring and the pad and reduce installation time.      
Regarding claim 8, the modified brake system of Roberts et al. all claimed limitations as set forth above but fails to disclose including the hold-down clip (50) but fails to disclose the hold-down clip is fixed to a cover and/or to a pad spring of the brake pad to be held down as claimed.  However, Klement et al. discloses a holding device (5) having a slot (21) where a cover (20) passed through and connected to a holding spring (4) as an unit for a brake pad (note fig. 1 and col. 4, lines 33-42).  It would have been obvious to one having ordinary skill in 
Regarding claims 9 and 10, the modified brake system of Roberts et al. all claimed limitations as set forth above but fails to disclose including the hold-down clip (50) but fails to disclose the pad spring entirely or partially extends through the cover as claimed.  However, Klement et al. discloses a holding device (5) having a slot (21) where a cover (20) passed through and connected to a holding spring (4) with spring partially extends through the cover as an unit for a brake pad (note fig. 1 and col. 4, lines 33-42).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the holding device and the spring of Roberts et al. to have the pad spring entirely or partially extends through the cover as taught by Klement et al. will allow easy installation of the spring and the pad and reduce installation time.      

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-12 and 22-27 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Roberts reference, the applicant argues that Roberts disclose the hold-down clip or the retainer 50 extends completely across the radially outer sides of both brake pads and 
The applicant further argues that Roberts fails to disclose an application-side brake pad secured radially in the brake carrier in its pad slot by way of a form fit.  The examiner strongly disagrees.  As set forth above, Roberts et al. discloses all claimed limitations as set forth above but fails to disclose the application-side brake pad is secured radially in the brake carrier in its pad slot by way of a form fit as recited in the claim.  However, Plantan et al. discloses a disk brake system (figs. 1-6) comprising at least two brake pads (6), each brake pad having pad retaining features (16) to be secured radially in a brake carrier (4) in its pad slot by way of a form fit (figs. 2 and 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake pads and the brake carrier of Roberts et al. with pad retaining features as taught by Plantan et al. in order to prevent undesired rotation and/or vibration of the brake pads within its mounting and thus making the brake operation more efficient.  Therefore, it is clear that Roberts discloses all of the limitations as claimed and thus the rejections are proper and valid. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657